                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                        DIVISION


In Re: Dickinson of San Antonio, Inc.                   §
                  Debtor,                               §
                                                        §
Tango Delta Financial, Inc.; Cottingham                 §
Management Company, LLC; Cottingham                     §         Case No. 5:19-CV-01011-XR
Apex Texas Fund, LLC,                                   §
                 Appellants,                            §         Bankruptcy Case No. 16-52492-RBK
                                                        §
v.                                                      §         Adv. Proc. No. 18-05259-RBK
                                                        §
John Patrick Lowe, Chapter 7 Trustee for                §
the Bankruptcy Estate of Dickinson of San               §
Antonio, Inc., Dickinson of Austin, Inc.,
and Dickinson of Tulsa, Inc.,
                   Appellee.



                                                   ORDER

        On this date, the Court considered the above-captioned appeal from the United States

Bankruptcy Court for the Western District of Texas. The subject of this appeal is the Bankruptcy

Court’s order granting partial summary judgment and subsequent certification of that order as

final. For the reasons stated below, the Bankruptcy Court’s order on summary judgment is

AFFIRMED in part and VACATED in part, and the certification order is AFFIRMED.

                                             BACKGROUND1

        Dickinson of San Antonio, Inc. d/b/a Career Point (“Debtor”), formerly a for-profit

college for nurses, filed a voluntary petition in bankruptcy in the United States Bankruptcy Court



1
  Also pending before the Court is Appellants’ Motion to Strike Unsupported Factual Allegations Contained in
Appellee’s Response Brief (ECF No. 24). Appellants move to strike ten purportedly unsupported allegations in
Appellee’s brief, all of which are contained in the background section of the Appellee’s Statement of Facts. These
statements, describing Appellee’s version of various arrangements between the parties and ASFG’s motivations for
undertaking such arrangements, are immaterial and irrelevant to Counts 1, 2, and 3 at issue in the Summary
Judgment Order. The Court need not consider these allegations in deciding this appeal, and therefore Appellants’
Motion is DISMISSED as moot.

                                                        1
for the Western District of Texas on October 31, 2016 (Bankruptcy No. 16-52492-RBK). John

Patrick Lowe (“Trustee”) was appointed to administer the Debtor’s bankruptcy estate

(“Bankruptcy Estate”). On October 27, 2018, the Trustee brought suit in the Bankruptcy Court

against Tango Delta Financial, Inc. f/k/a American Student Financial Group, Inc. (“ASFG”),

Cottingham Management Company, LLC (“Cottingham Management”), and Cottingham Apex

Texas Fund, LLC (“Cottingham-Texas”), alleging various causes of action against each entity in

a 29-count complaint (Adversary Proceeding No. 18-05259-RBK). The Trustee brought Counts

1, 2, and 3 of the complaint against Cottingham-Texas alone, seeking to enforce a set of Master

Promissory Notes (“MPNs” or “Notes”) executed by Cottingham-Texas in favor of the Debtor.2

        Both the Trustee and Cottingham-Texas filed cross-motions for summary judgment as to

these three counts.3 The Bankruptcy Court held a hearing on the motions and ultimately entered

summary judgment against Cottingham-Texas on May 1, 2019 (the “Summary Judgment

Order”). The Summary Judgment Order found that Cottingham-Texas had defaulted under the

terms of the MPNs by failing to make the required payments and thus Cottingham-Texas was

liable to the Trustee of the Bankruptcy Estate for $8,236,787.40 plus post-judgment interest. The

Summary Judgment Order also found Cottingham-Texas liable for the Trustee’s attorneys’ fees

and costs in the amount of $125,909.05, and further ordered that Cottingham-Texas “shall pay to

the Trustee” certain sums if the Trustee engaged in post-judgment discovery to collect on the

judgment or if Cottingham-Texas filed for post-judgment or appellate relief.                     After the


2
  There are four MPNs at issue. The first was executed in April 2013 between Cottingham-Texas and the Debtor
(“2013 MPN”). ECF No. 2-2 at 54–64 [Designated Record on Appeal, hereinafter “R.”] The second was executed
in December 2015 between Cottingham-Texas and the Debtor (“2015 MPN”). R. at 66–76. The third and fourth
were executed at the same time as the 2015 MPN between Cottingham-Texas and two subsidiaries of the Debtor
(“Austin MPN” and “Tulsa MPN”). R. at 78–88, 90–100. For purposes of this Appeal, there are no material
differences between the MPNs, and the Court will analyze them together.
3
  Cottingham-Texas also sought summary judgment on Count 4. The Bankruptcy Court’s denial of summary
judgment on Count 4 is not at issue in this Appeal.

                                                     2
Bankruptcy Court entered its Summary Judgment Order, the Trustee moved for and the

Bankruptcy Court granted certification of the Summary Judgment Order as final under Rule

54(b) (the “Certification Order”). ASFG and Cottingham-Texas (“Appellants”) now appeal both

the Summary Judgment Order and the Certification Order.

                                       ISSUES ON APPEAL

         Appellants assert thirteen issues on appeal:

   (1)    Did the Bankruptcy Court err in finding that the bankruptcy trustee had standing
          to sue for the collection of certain promissory notes where, prior to the filing of
          the bankruptcy petition, the bankruptcy debtor had endorsed, assigned, pledged,
          conveyed, transferred and delivered to ASFG “all right, title and interest” of the
          debtor in and to the promissory notes (including physical possession thereof)
          and all loans made by the debtor to Cottingham-Texas as security for the full
          performance of all the debtor’s obligations to ASFG?

   (2)    Did the Bankruptcy Court err in finding that the bankruptcy trustee had standing
          to sue for the collection of certain promissory notes where, prior to the filing of
          the bankruptcy petition, the bankruptcy debtor had conveyed legal title to the
          promissory notes to ASFG as security for the full performance of all of the
          debtor’s obligations to ASFG?

   (3)    Did the Bankruptcy Court err in finding that the bankruptcy trustee was a person
          who was entitled under California law to enforce certain promissory notes
          which were not in his possession and which had been previously endorsed,
          assigned, pledged, conveyed, transferred and delivered to ASFG as security for
          the repayment of debts?

   (4)    Did the Bankruptcy Court err in finding that the bankruptcy trustee, as
          representative of the bankruptcy estate, “is the owner” of certain promissory
          notes where, prior to the filing of the bankruptcy petition, the bankruptcy debtor
          had endorsed, assigned, pledged, conveyed, transferred and delivered to ASFG
          “all right, title and interest” of the debtor in and to the promissory notes
          (including physical possession thereof) and all loans made by the debtor to
          Cottingham-Texas as security for the full performance of all of the debtor’s
          obligations to ASFG?

   (5)    Did the Bankruptcy Court err in finding that the bankruptcy trustee, as
          representative of the bankruptcy estate, “is the owner” of certain promissory
          notes that were payable to non-debtor corporate subsidiaries of the bankruptcy
          debtor and had been endorsed, assigned, pledged, conveyed, transferred and
          delivered to ASFG as security for the repayment of debts?

                                                  3
   (6)   Did the Bankruptcy Court err in ordering Cottingham-Texas to pay to the
         Trustee $5,000 if the Trustee engages in post-judgment discovery to collect on
         the judgment?

   (7)   Did the Bankruptcy Court err in ordering Cottingham-Texas to pay to the
         Trustee $5,000 if Cottingham-Texas files a Motion for New Trial or other post-
         judgment motion?

   (8)   Did the Bankruptcy Court err in ordering Cottingham-Texas to pay to the
         Trustee $10,000 if Cottingham-Texas files an appeal to the United States
         District Court?

   (9)   Did the Bankruptcy Court err in ordering Cottingham-Texas to pay to the
         Trustee $10,000 if Cottingham-Texas files an appeal to the Fifth Circuit Court
         of Appeals?

   (10) Did the Bankruptcy Court err in ordering Cottingham-Texas to pay to the
        Trustee $10,000 if Cottingham-Texas files an appeal to the United States
        Supreme Court?

   (11) Did the Bankruptcy Court err in not providing ASFG adequate protection of its
        security interest in certain promissory notes and ordering that the bankruptcy
        trustee may collect the promissory notes notwithstanding that the notes had been
        previously endorsed, assigned, pledged, conveyed, transferred and delivered to
        ASFG as security for the repayment of debts?

   (12) Did the Bankruptcy Court err in certifying the Order Granting Motion for
        Partial Summary Judgment (the “Summary Judgment Order”) as final?

   (13) Did the Bankruptcy Court err in finding that there was no just reason for delay
        in certifying the Summary Judgment Order as final?

Appellants’ Br. 1–3. Issues 1–5 all have to do with Appellants’ contention that the Trustee could

not properly seek to enforce the MPNs executed by Cottingham-Texas in the Debtor’s favor,

because the Debtor had assigned the MPNs to ASFG as security for Debtor’s performance of its

obligations to ASFG. Issues 6–10 relate to the Bankruptcy Court’s monetary award to the

Trustee for potential post-judgment or appellate actions Cottingham-Texas might take. Issue 11

relates to ASFG’s argument that the Bankruptcy Court failed to adequately protect its property




                                               4
interests. And Issues 12–13 relate to the Bankruptcy Court’s certification of summary judgment

on Counts 1, 2, and 3 as final. This Court will address these topics in turn.

                                           ANALYSIS

         In reviewing a decision of a bankruptcy court on appeal, the district court reviews the

bankruptcy court’s conclusions of law de novo. The bankruptcy court’s findings of fact are

reviewed for clear error, and mixed questions of law and fact are reviewed de novo. In re Nat’l

Gypsum Co., 208 F.3d 498, 503 (5th Cir. 2000).

   A.       The Bankruptcy Court’s entry of summary judgment against Cottingham-Texas
            was proper. (Issues 1–5)

         The Bankruptcy Court granted summary judgment in favor of the Trustee on Counts 1, 2,

and 3 of the Trustee’s First Amended Complaint. Counts 1, 2, and 3 sought enforcement of a set

of MPNs executed by Cottingham-Texas in favor of the Debtor. Under the terms of the MPNs,

California law governs the “validity, construction, performance, breach, and effect” of the

MPNs. R. at 551 (citing Section 7.10 of MPNs, “Governing Law, Jurisdiction and Venue”).

Under California law, recovery of a promissory note requires proof of the elements of breach of

contract: (1) the existence of a contract and its terms, (2) plaintiff’s performance of the contract

or excuse for nonperformance, (3) the defendant’s breach, and (4) resulting damage to the

plaintiff. See Student Loan Mktg. Ass’n v. Hanes, 181 F.R.D. 629, 633 (S.D. Cal. 1998).

         Summary judgment is proper where “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a).    Courts in the Fifth Circuit have recognized that “[s]uits on promissory notes are

particularly suited for disposition by summary judgment.” Fed. Sav. & Loan Ins. v. Atkinson-

Smith, 729 F. Supp. 1130, 1132 (N.D. Tex. 1989) (citing FDIC v. Cardinal Oil Well Servicing




                                                 5
Co., Inc., 837 F.2d 1369, 1371 (5th Cir. 1988)). Such is the case here, where the parties do not

dispute the material facts underlying Cottingham-Texas’ liability on the MPNs.

           1. The Trustee met its summary judgment burden on Counts 1, 2, and 3.

       The Trustee presented summary judgment evidence of the elements of breach of contract,

which Cottingham-Texas does not dispute. R. at 122–24. The existence and terms of the

contracts are evident from the attachment of the relevant MPNs, executed by Cottingham-Texas

in favor of the Debtor. See R. at 54–64 (2013 MPN), 66–76 (2015 MPN), 78–88 (Austin MPN),

90–100 (Tulsa MPN). It is undisputed that Cottingham-Texas executed the MPNs in favor of the

Debtor, agreeing to repay loans from the Debtor according to the terms of the MPNs.




See R. at 55, 67, 79, 91. The MPNs obligated Cottingham-Texas to make certain payments to

the Debtor. See R. at 57, 68, 80, 92 (Section 2.1 setting forth that “[e]ach Loan under this Note

will be repaid by Borrower [Cottingham-Texas] during an Interest-Only Period immediately

followed by a Principal Repayment Period as defined herein.”) Cottingham-Texas made some of

those payments to the Debtor, but then stopped making payments altogether. R. at 424–26. This

failure to pay constitutes default under the terms of the MPNs.




                                                6
See R. at 59, 70, 82, 94 (Section 4.1(a), describing “Events of Default”). Cottingham-Texas

admits that it received written notice of its default from the Trustee, and that despite this notice

Cottingham-Texas has not made any payments since the Trustee was appointed. R. at 508 ¶ 83

(“Defendants admit that on or about June 21, 2018, Trustee corresponded with Cottingham-

Texas regarding the [MPNs], which correspondence speaks for itself.”); R. at 506 ¶ 62

(admitting that “Cottingham-Texas has not made any payments to [Debtor] since the Trustee was

appointed.”)

        Under the MPNs, in the event of default the holder of the MPNs is entitled to accelerate

the debt so that the entire unpaid principal balance and all accrued interest becomes immediately

due and payable.




R. at 71. The Trustee presented evidence that it was damaged by Cottingham-Texas’ breach in

the amount of $8,236,787.40—the unpaid balance payable to the Debtor at the time of default.

R. at 182, 423–26. Cottingham-Texas does not contest any of these material facts.

            2. The Bankruptcy Court did not err in allowing the Trustee to enforce the MPNs
               against Cottingham-Texas.

        Cottingham-Texas does not dispute its own breach of the MPNs, its own default under

the MPNs, or the amount due and payable under the MPNs. Instead, Cottingham-Texas (and

ASFG)4 argue that the Trustee cannot properly enforce the MPNs against Cottingham-Texas.


4
  Even though Counts 1, 2, and 3 are against Cottingham-Texas alone, ASFG opposed the Trustee’s motion for
summary judgment and now appeals the same alongside Cottingham-Texas. See R. at 901 (“[Appellants] oppose
the Trustee’s Motion for Partial Summary Judgment on the grounds set forth in Cottingham-Texas’ Motion for
Summary Judgment.”) The Court notes its own confusion as to why ASFG, an apparent creditor to the Bankruptcy
Estate, would present the same arguments and be represented by the same counsel as Cottingham-Texas, an apparent

                                                       7
This is because, according to Appellants, the Debtor “endorsed, transferred and assigned” the

MPNs to ASFG at the time they were executed; therefore, the Trustee cannot be a “holder” of the

MPNs entitled to enforce them and lacks standing to do so. R. at 552–557. The Trustee argues

in response that what was assigned to ASFG was a security interest in the MPNs that does not

extinguish the Trustee’s right to enforce them. The Bankruptcy Court agreed with the Trustee,

holding that the Trustee, as representative of the Bankruptcy Estate, properly asserted its claims5

and that Cottingham-Texas was liable to the Trustee for $8.2-plus million. R. at 1025.

                      i. The terms of the “assignment” at issue.

        The assignment at issue was attached as Schedule G to separate agreements entered into

between the Debtor and ASFG (“TLPA/APPA agreements”).6 See R. at 654 (Schedule G to the

TLPA), 727 (Schedule G to the APPA). Pursuant to the assignment, the Debtor agreed to

“endorse, assign, pledge, convey, transfer and deliver to ASFG all right, title and interest of” the

Debtor in and to the MPNs “pursuant to the terms of” the MPNs and the TLPA/APPA

agreements. Id. The assignment was made “as security for the full performance of” Debtor’s

obligations to ASFG under the TLPA/APPA agreements. Id. The assignment also “serve[s] as

the written authorization and direction of [the Debtor] to [Cottingham-Texas]…upon demand by



debtor to the Bankruptcy Estate. It is equally unclear how Cottingham-Texas could benefit from the argument that it
owes $8.2-plus million to ASFG rather than to the Trustee, absent additional agreements between Cottingham-Texas
and ASFG that would lead ASFG to not seek to collect on those sums owed and payable under the MPNs.
5
  The Bankruptcy Court held that, as to the 2013 and 2015 Notes, the Trustee was the “owner” of the Notes and as to
the Austin and Tulsa Notes, the Trustee “properly asserted” claims “derivatively on behalf of” the respective
Debtor’s subsidiaries. Although Appellants appear to differentiate between these two, challenging the Bankruptcy
Court’s determination that the Trustee “is the owner” of Notes payable to the Debtor in Issue 4 versus Notes payable
to non-Debtor corporate subsidiaries in Issue 5, Appellants do not present separate arguments that hinge on whether
the payee is the Debtor or a subsidiary of the Debtor. The Court, too, will ignore this immaterial distinction.
6
  The Tuition Loan Program Agreement (“TLPA”) was entered into between the Debtor and ASFG in April 2013,
contemporaneously with the execution of the 2013 MPN. R. at 594. The Account Purchase Program Agreement
(“APPA”) was entered into between the Debtor and ASFG in December 2015, contemporaneously with the 2015,
Austin, and Tulsa MPNs. R. at 674. For the purposes of this Appeal, there are no material differences between the
TLPA and APPA.

                                                         8
ASFG as the secured party under the Agreement, to make payment to ASFG of all sums due

under this Note and all Loans evidenced by this Note.” Id.




       The terms of the TLPA/APPA agreements, in turn, provide that the Debtor “pledges,

grants and assigns to ASFG a first priority and continuing security interest in, a lien on, and

pledge and assignment of the Collateral.”




R. at 605 (Section 11, “Security Interest in Favor of ASFG” of the TLPA), 692 (same contained

in the APPA). “Collateral” is defined as the Debtor’s “present and future right, title and interest

in and to each and every [loan] made by [Debtor] to [Cottingham-Texas] under the

[MPNs]…including the right to possession of the [MPNs themselves] and the right to demand

and receive all payments and proceeds due and payable at any time…pursuant to the [MPNs].”

R. at 605, 692.

                                                9
                   ii. Debtor assigned to ASFG a security interest in the MPNs that does not
                       affect the Debtor’s right to enforce against Cottingham-Texas.

       Despite the Appellants’ arguments to the contrary, this assignment does not affect the

Trustee’s entitlement to enforce the MPNs executed by Cottingham-Texas in the Debtor’s favor.

The Bankruptcy Court concluded that, as a matter of law, the assignment did not extinguish the

Trustee’s right to enforce the Notes or his standing to do so. This Court agrees.

       Appellants’ arguments against summary judgment in the Adversary Proceeding were

based on their assertion that the Trustee was not a “holder” of the MPNs as defined by California

law. But the law cited to by Appellants only applies to negotiable instruments. See Cal. Com.

Code § 1201(b)(21) (defining “holder” to mean “the person in possession of a negotiable

instrument that is payable either to bearer or, to an identified person that is the person in

possession”). Once the Trustee pointed out that the MPNs are non-negotiable instruments,

Appellants abandoned their arguments premised on Article 3 of the Uniform Commercial Code

as codified in California law. Now on appeal, Appellants argue that “[n]on-negotiable written

contracts for the payment of money are assignable in the same way that negotiable instruments

are assignable.” Appellants’ Br. 14. The authorities cited by Appellants which stand for the

proposition that promissory notes may be fully assigned is “neither disputed nor remarkable,” as

the Trustee points out. Appellee’s Br. 21. But what matters in this Appeal is what actually was

assigned by the Debtor to ASFG.

       There are three compelling reasons to conclude that the Debtor assigned to ASFG a

security interest that did not extinguish the Debtor’s ability to enforce the Notes. First, the face

of the contracts at issue supports this conclusion. See R. at 654 (assigning “all right, title and

interest” of Debtor in MPNs “as security for the full performance of [Debtor’s] obligations”

under the TLPA); R. at 727 (same under the APPA); R. at 605 (TLPA discussing grant to ASFG

                                                10
“a first priority and continuing security interest in, a lien on” Debtor’s right, title and interest in

MPNs); R. at 692 (same under APPA). The MPNs—which were executed at the same time as

the Schedule G assignments—are payable to the order of the Debtor, not to ASFG or to the

possessor of the Notes. See R. at 55, 67, 79, 91. The contracts also contemplate that there can be

more than one “holder” entitled to exercise rights and powers in the MPNs. See 61, 72, 84, 96

(Section 7.4 discussing “Rights of Holders” in terms of “[e]very legal holder of this Note”).

Second, ASFG—who is now attempting to block the Trustee from enforcing the MPNs, but who

has not attempted to enforce the Notes themselves—judicially admitted in the Bankruptcy

Proceeding that it has a claim “secured by a lien on…Promissory Notes payable to debtor.” R. at

965. Finally, when Cottingham-Texas was performing under the terms of the MPNs before

defaulting, it made over $200,000 of payments to the Debtor, not to ASFG. See R. at 424–26.

The assignment to ASFG did not affect the Debtor’s ability to collect payment from Cottingham-

Texas then, and it does not affect the Trustee’s ability to enforce the Notes against Cottingham-

Texas now.

       Under California law, “the intention of the parties as manifested in the instrument is

controlling” when “determining what rights or interests pass under an assignment.” In re Klein,

No. ADV NC-11-3171-TEC, 2013 WL 5496519, at *6 (B.A.P. 9th Cir. Oct. 3, 2013) (citing

Cambridge Co. v. City of Elsinore, 57 Cal. App. 245, 249 (Cal. 1922) (“As with contracts

generally, the nature of an assignment is determined by ascertaining the intent of the parties.”))

Had the parties intended to extinguish the Debtor’s rights to receive payments under or to

enforce the MPNs, they could have contracted to do so. Under the terms of the MPNs and

operative agreements, they did not.




                                                  11
        Appellants have failed to raise any convincing reason that the Debtor’s grant of a security

interest in the MPNs would extinguish the Trustee’s right to hold the maker of the MPNs liable

for payment to the payee in whose favor the MPNs were made. This Court thus finds the Trustee

can properly bring claims to enforce the MPNs against Cottingham-Texas and has standing to do

so. The Bankruptcy Court’s grant of summary judgment in the Trustee’s favor on Counts 1, 2,

and 3 is AFFIRMED and the Appellants’ appeal of Issues 1–5 is DISMISSED.

   B.      There is no basis for the Bankruptcy Court’s imposition of fees on
           Cottingham-Texas for future post-judgment or appellate actions. (Issues 6–10)

        Appellants also appeal the Bankruptcy Court’s award of certain sums conditional on the

Trustee engaging in post-judgment discovery to collect on the judgment or on Cottingham-Texas

filing for post-judgment or appellate relief.     The Summary Judgment Order provided that

“Cottingham-Texas shall pay to the Trustee the following sums if any or all of the following

actions are taken”:

        a. $5,000 if the Trustee engages in post-judgment discovery to collect on this
           judgment;
        b. $5,000 if Cottingham-Texas files a Motion for New Trial or other post-
           judgment motion;
        c. $10,000 if Cottingham-Texas files an appeal to the United States District
           Court;
        d. $10,000 if Cottingham-Texas files an appeal to the Fifth Circuit Court of
           Appeals; and
        e. $10,000 if Cottingham-Texas files an appeal to the United States Supreme
           Court.

R. at 1025–26. Appellants argue that this part of the Summary Judgment Order constitutes

monetary penalties on Appellants for exercising their appellate rights, and that such relief was

not prayed for in the Trustee’s complaint and is beyond the Bankruptcy Court’s power to grant.

Appellants’ Br. 28.    The Trustee argues in response that these provisions are part of the


                                                12
Bankruptcy Court’s award of attorneys’ fees and that such award was sound. Appellee’s Br. at

42–44. This Court agrees with Appellants.

       Although courts in the Fifth Circuit sometimes award conditional attorneys’ fees, such

conditional fees are typically disfavored. See W.D. Tex. Local Rule CV-7(j)(1) (contemplating

claims for attorney’s fees based on supporting documentation of hours worked); 5th Cir. R.

47.8.1 (indicating fees may be awarded for “work done”); Joe Hand Promotions, Inc. v.

Ambiente Bar LLC, Civil Action No. 7:13–CV–132, 2014 WL 580767, at *3 n.6 (S.D. Tex. Feb.

13, 2014) (denying conditional fees); Carroll v. Sanderson Farms, Inc., Civil Action No. H–10–

3108, 2014 WL 549380, at *23 (W.D. Tex. Feb. 11, 2014) (rejecting conditional appellate

attorneys’ fees); Watkins v. Input/Output, Inc., 531 F. Supp. 2d 777, 786 (S.D. Tex. 2007)

(same). When conditional fees are awarded, they must be conditioned upon ultimate success of

the party receiving the award, and the awarding court should conduct an analysis on the

reasonableness of the fee. See MidCap Media Fin., LLC v. Pathway Data, Inc., 1-15-CV-00060

AWA, 2018 WL 7890668, at *7 (W.D. Tex. Dec. 19, 2019) (“Texas law does allow for an award

of appellate attorneys’ fees, provided they are conditioned upon ultimate success….”); Janvey v.

Romero, 3:11-CV-0297-N, 2015 WL 11017950, at *2 (N.D. Tex. Sept. 22, 2015) (“[T]here must

be evidence that the conditional appellate fee amount is reasonable.”)

       Here, the Bankruptcy Court did not condition the award for future post-judgment or

appellate fees upon the ultimate success of the Trustee. The Bankruptcy Court also made no

findings as to the reasonableness or necessity of such fees, and the Trustee did not present any

evidence to justify the amounts of the conditional awards. The Trustee also did not pray for the

conditional award of future fees, but only for the award of “the fees and costs incurred in

bringing this lawsuit up to the date of Judgment.” R. at 121 (emphasis added). Therefore, this



                                               13
Court finds the Bankruptcy Court’s award of conditional fees was inappropriate. The portion of

the Summary Judgment Order awarding conditional fees is VACATED. Should the Trustee

actually incur post-judgment or appellate fees, the Trustee can bring a motion to recover those

fees and proper supporting evidence before the appropriate court.

   C.        Appellants’ adequate-protection arguments fail. (Issue 11)

        Appellants also argue that the Summary Judgment Order was in error because it deprived

ASFG of its property rights in the MPNs. Appellants’ Br. 22–24. This argument provides no

basis for reversing the Summary Judgment Order. First, Appellants failed to raise the adequate-

protection issue before the Bankruptcy Court, raising it for the first time here on appeal.

Appellants have thus waived this argument. See HCB Fin. Corp. v. Kennedy, 570 F. App’x 396,

400 (5th Cir. 2014) (argument waived when raised for the first time on appeal of summary

judgment).

        But even considering this argument on the merits, this Court finds no grounds for

reversal. If ASFG has an enforceable security interest in the MPNs or their proceeds, that

interest is not affected by the judgment against Cottingham-Texas. See Cal. Com. Code §

9315(a)(2) (“A security interest attaches to any identifiable proceeds of collateral.”) As the

Trustee points out, even upon tender of payment by Cottingham-Texas, the proceeds of the

MPNs will be held in trust under the Bankruptcy Court’s supervision. If ASFG prevails on its

secured claim, the Bankruptcy Court may order the Trustee to make payments to ASFG. This

Court finds that the Bankruptcy Court’s Summary Judgment Order against Cottingham-Texas

did not fail to adequately protect ASFG’s property interests. Issue 11 on appeal is therefore

DISMISSED.




                                               14
    D.      The Bankruptcy Court did not err in certifying the Summary Judgment Order
            as final. (Issues 12–13)

         Rule 54(b) allows a court to direct entry of a final judgment as to one or more, but fewer

than all, claims in an action that presents more than one claim for relief or when multiple parties

are involved “only if the court expressly determines that there is no just reason for delay.” FED.

R. CIV. P. 54(b). A Rule 54(b) certification of a judgment as final is “peculiarly one for the trial

judge,” and “that assessment merits substantial deference on review.” Curtiss-Wright Corp. v.

Gen. Elec. Co., 446 U.S. 1, 12 (1980).

         Appellants raise four arguments for reversing the Certification Order. First, they argue

that the Trustee “did not meet the requirements for Rule 54(b) certification” because the Trustee

did not show prejudice if the Summary Judgment Order was not certified as final. Appellants’

Br. 25. Appellants misread the requirements of Rule 54(b). Although courts may consider

whether a potential delay in appeal may prejudice a party, there is no burden on the party seeking

certification to establish prejudice. See FED. R. CIV. P. 54(b) (“the court may direct entry of a

final judgment…only if the court expressly determines that there is no just reason for delay”)

(emphasis added). Second, Appellants argue that “the issues for appeal may be mooted” as the

remainder of the Adversary Proceeding progresses, because if ASFG prevails at trial it will be

entitled to foreclose its security interest in the MPNs. Appellants’ Br. 26. As discussed above,

ASFG’s ability to enforce its security interest in the MPNs or their proceeds is not affected by

the Summary Judgment Order entered against Cottingham-Texas, and thus provides no reason

for delay of the certification of that Order as final.

         Next, Appellants argue that there were just reasons for delay: namely, that the judgment

in favor of the Trustee is subject to ASFG’s security interest.         Appellants’ Br. 27.     The

Bankruptcy Court’s factual finding that there were no just reasons for delay is reviewed for clear

                                                   15
error. This Court finds none, especially in light of ASFG’s continuing ability to argue its

entitlement to enforce its security interest in the Bankruptcy Court. Finally, Appellants argue

that summary judgment on Counts 1, 2, and 3 should not have been certified as final because

these are not the type of “stand-alone” claims to which Rule 54(b) was meant to apply. Id. Once

again, Appellants read additional requirements into the Rule that do not exist. The Bankruptcy

Court met the requirements of Rule 54(b), stating in the Certification Order that it found “no just

reason for delay of entering final judgment” as to Counts 1, 2, and 3. R. at 1041. The

Certification Order is therefore AFFIRMED, and Appellants’ appeal of Issues 12–13 is

DISMISSED.

                                        CONCLUSION

       For the reasons stated herein, the Bankruptcy Court’s Summary Judgment Order is

AFFIRMED in part and VACATED in part. The Order that Cottingham-Texas is liable to the

Trustee for Counts 1, 2, and 3 in the amount of $8,236,787.40, plus post-judgment interest, is

AFFIRMED. The Order that Cottingham-Texas shall pay certain sums to the Trustee for post-

judgment or appellate actions is VACATED. The Certification Order is AFFIRMED.

       Additionally, Appellants’ Motion to Strike (ECF No. 24) is DISMISSED as moot. See

supra, n.1.

       The Clerk is directed to enter judgment accordingly and CLOSE this case.

       It is so ORDERED.

       SIGNED this 16th day of January, 2020.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE


                                                16
